Interdyne Company 2 Flagstone Apt 425 Irvine, CA 92606-7674 Email: send2kit@yahoo.com April 20, 2010 VIA EDGAR CORRESPONDENCE Division of Corporate Finance U. S. Securities and Exchange Commission Mail stop 3561 Washington, D.C. 20549 Attn: Mr. John Reynolds, Assistant Director Re: Interdyne Company Amendment No. 2 to Form 10-K for Fiscal Year Ended June 30, 2009 Filed March 31, 2010 File No. 000-04454 Dear Mr. Reynolds: Thank you for your letter dated April 14, 2010. On the date of this letter, we have filed Amendment No. 3 to the Form 10-K for fiscal year ended June 30, 2009 and, in it, we have filed the following new certifications: Exhibit 31.1, Exhibit 31.2 and Exhibit 32. We thank you for the work you are doing to help us comply with the applicable disclosure requirements. Sincerely, Kit H. Tan
